United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.O., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CITIZENSHIP & IMMIGRATION SERVICES,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0307
Issued: June 26, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 25, 2019 appellant filed a timely appeal from a June 4, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a left hip condition
causally related to the accepted December 6, 2018 employment incident.
FACTUAL HISTORY
On December 18, 2018 appellant, then a 45-year-old immigration officer, filed a traumatic
injury claim (Form CA-1) alleging that on December 6, 2018 she suffered a left hip fracture when
entering her government vehicle while in the performance of duty. She noted that she felt a
1

5 U.S.C. § 8101 et seq.

snap/pulling sensation in her left hip and felt excruciating pain immediately. On the reverse side
of the claim form, the employing establishment acknowledged that appellant was injured in the
performance of duty. Appellant stopped work on December 7, 2018.
An after-visit summary, dated December 7, 2018, indicated that appellant saw Dr. Dalia
McCoy, a Board-certified family practitioner, for left hip pain that day.
A magnetic resonance imaging (MRI) scan of appellant’s left hip, dated December 14,
2018, revealed a closed fracture of the left hip and a suspected bone lesion.
In a December 14, 2018 after-visit summary, Dr. Leonardo Oliveira, a Board-certified
specialist in sports medicine, diagnosed left hip pain and a closed fracture of the left hip.
In a December 18, 2018 witness statement, L.W., appellant’s coworker, noted that on
December 6, 2018 while working together she saw appellant enter the driver side of her work
vehicle. She indicated that appellant was in pain when she arrived at the office and was limping
while attempting to walk.
In a December 28, 2018 development letter, OWCP informed appellant that when her claim
was first received it appeared to be a minor injury that resulted in minimal or no lost time from
work and, based on these criteria and because the employing establishment did not controvert
continuation of pay or otherwise challenge the case, payment of a limited amount of medical
expenses was administratively approved. It explained that it had now reopened the claim for
consideration because she had not returned to work in a full-time capacity. OWCP requested that
appellant provide additional medical evidence in support of her claim, including a physician’s
opinion supported by a medical explanation as to how the reported employment incident caused
or aggravated the claimed injury. It afforded her 30 days to submit the necessary evidence.
In a December 18, 2018 authorization for examination and/or treatment (Form CA-16), the
employing establishing authorized appellant to seek medical care. In a December 28, 2018
attending physician’s report, Part B of the Form CA-16, Dr. Oliveira reported that appellant felt a
pop in her left hip after getting into a vehicle. He diagnosed tensor fascia lata syndrome and
checked a box marked “Yes” indicating that the condition was caused or aggravated by the
described employment activity. Dr. Oliveira advised that appellant could resume light-duty work
on December 19, 2018.
In a December 28, 2018 duty status report (Form CA-17), Dr. Oliveira diagnosed left tensor
fascia lata avulsion tear and checked a box marked “Yes” indicating that the condition
corresponded to appellant entering her work vehicle after a site visit. He noted that she could
return to work with restrictions on December 28, 2018.
An after-visit summary, dated December 28, 2018, Dr. Oliveira indicated that he treated
appellant for tensor fascia lata syndrome. He referred her for physical therapy treatment.
OWCP received physical therapy treatment notes dated January 10, 2019.
In a January 21, 2019 attending physician’s report (Form CA-20), Dr. Oliveira diagnosed
tensor fascia lata syndrome and checked a box marked “Yes” to indicate that the condition was

2

caused or aggravated by an employment activity. He noted that she was able to resume regular
work on February 21, 2019.
By decision dated January 30, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish causal relationship
between her diagnosed conditions and the accepted December 6, 2018 employment incident.
X-rays of appellant’s pelvis and hips, dated December 7, 2018, revealed no significant
abnormalities.
In a December 14, 2018 report, Dr. Oliveira noted that appellant presented with left hip
pain that had lasted for approximately one week. He related her history of injury of experiencing
a snap in her hip as she was getting into her vehicle. Dr. Oliveira reviewed an MRI scan of
appellant’s left hip and diagnosed left hip pain and a closed fracture of the left hip.
An MRI scan of appellant’s left hip, dated December 15, 2018, revealed high-grade and
suspected full-thickness tear/avulsion of the left tensor fascia tendon, possible left gluteus minimus
and medius tendon strains, left-sided greater trochanteric bursitis, small tear of the anterior labrum
of the left hip, and possible uterine adenomyosis.
In a December 28, 2018 report, Dr. Oliveira noted that appellant was experiencing
continued left hip pain. He reviewed MRI scans of her left hip and diagnosed tensor fascia lata
syndrome and tensor fascia lata avulsion tear.
In a February 26, 2019 report, Dr. Oliveira recounted appellant’s history of injury on
December 6, 2018. He opined that she developed a full-thickness tear of the left tensor fascia lata
tendon, strain of the gluteus maximus muscle, left hip trochanteric bursitis, and a labral tear.
Dr. Oliveira noted that treatment consisted of weight-bearing restrictions, physical therapy
treatment, and bursa and hip injections. He indicated that recovery could take up to six months
and would require extensive rehabilitation and work modification.
On February 28, 2019 appellant requested a review of the written record before an OWCP
hearing representative.
An after-visit summary, dated December 19, 2018, showed that appellant saw Dr. Farah
Tejpar, a Board-certified specialist in sports medicine, for a rupture of the tendon of the hip and a
strain of the gluteus maximus.
In a February 15, 2019 report, Dr. Oliveira noted that appellant reported mild improvement
in her left hip symptoms. He examined her and diagnosed trochanteric bursitis of the left hip and
tensor fascia lata syndrome. Dr. Oliveira recommended a left greater trochanteric bursa injection.
By decision dated June 4, 2019, OWCP’s hearing representative affirmed the January 30,
2019 decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.6 The second component is whether the employment incident caused a personal injury.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.9
Under section 8101(2) of FECA, chiropractors are only considered physicians to the extent
that they treat spinal subluxations as demonstrated by x-ray to exist.10 OWCP’s implementing
regulations provide that reimbursable chiropractic services are limited to physical examinations
(and related laboratory tests), x-rays performed to diagnose a subluxation of the spine, and
treatment consisting of manual manipulation of the spine to correct a subluxation.11

2

Id.

3
G.L., Docket No. 18-1057 (issued April 14, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

M.G., Docket No. 18-1616 (issued April 9, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
5

20 C.F.R. § 10.115; A.S., Docket No. 19-1955 (issued April 9, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

7

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

8

L.F., Docket No. 19-1905 (issued April 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

A.S., supra note 5; Leslie C. Moore, 52 ECAB 132 (2000).

10

5 U.S.C. § 8101(2); see D.J., Docket No. 19-1494 (issued March 11, 2020).

11

20 C.F.R. § 10.5(o).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left hip
condition causally related to the accepted December 6, 2018 employment incident.
OWCP received a series of after-visit summaries from Dr. McCoy, Dr. Tejpar and
Dr. Oliveira, dated From December 7 to 28, 2018. While these summaries provided diagnoses of
appellant’s left hip condition, they did not provide an opinion on the issue of causal relationship.
The Board has held that medical evidence that does not include an opinion regarding the cause of
an employee’s condition is of no probative value on the issue of causal relationship.12 As such,
these reports are insufficient to establish appellant’s claim.
Appellant submitted medical reports from Dr. Oliveira dated December 14, 2018 through
February 26, 2019. Dr. Oliveira diagnosed left hip pain, closed fracture of the left hip, tensor
fascia lata syndrome, a full-thickness tear of the left tensor fascia lata tendon, strain of the gluteus
maximus muscle, left hip trochanteric bursitis, and a labral tear. While he noted appellant’s history
of injury, he failed to address causal relationship in his reports. As noted, the Board has held that
medical evidence that does not include an opinion regarding the cause of an employee’s condition
is of no probative value on the issue of causal relationship.13 As such, these reports from
Dr. Oliveira are insufficient to establish appellant’s claim.
Appellant also submitted Part B of a December 28, 2018 Form CA-16 report, a
December 28, 2018, and a January 21, 2019 Form CA-20 report all from Dr. Oliveira. In these
reports, Dr. Oliveira diagnosed tensor fascia lata syndrome and left tensor fascia lata avulsion tear.
He checked a box marked “Yes” indicating that the conditions were caused or aggravated by
appellant entering her work vehicle. However, the Board has held that when a physician’s opinion
on causal relationship consists only of checking “Yes” to a form question, without explanation or
medical rationale, that opinion is of diminished probative value.14 Accordingly, these reports are
also insufficient to establish appellant’s claim.
Appellant also submitted a Form CA-17 completed by Dr. Oliveira. However, this is
merely a form report and does not contain a clear opinion on whether the accepted employment
injury caused disability from employment for the claimed period; consequently, it is of no
probative value on the issue of causal relationship.15 The Board has held that medical evidence
that does not offer an opinion regarding the cause of an employee’s condition or disability is of no
probative value on the issue of causal relationship.16 Therefore, this form report is insufficient to
establish appellant’s claim.

12

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

13

Id.

14

W.M., Docket No. 19-1853 (issued May 13, 2020).

15

Supra note 12.

16

A.A., Docket No. 19-0957 (issued October 22, 2019); L.D., Docket No. 19-0263 (issued June 19, 2019).

5

Appellant submitted physical therapy treatment notes dated January 10, 2019. The Board
has held that medical notes signed solely by physical therapists are of no probative value as such
healthcare providers are not considered physicians as defined under FECA.17 These notes are
therefore insufficient to establish appellant’s claim.
The record also contains x-rays and MRI scans of appellant’s pelvis and hips. The Board
has held, however, that diagnostic tests standing alone lack probative value as they do not provide
an opinion on causal relationship between an employment incident and a diagnosed condition.18
As appellant has not submitted rationalized medical evidence establishing causal
relationship between her diagnosed left hip conditions and the accepted December 6, 2018
employment incident, the Board finds that she has not met her burden of proof.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left hip
condition causally related to the accepted December 6, 2018 employment incident.

17
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA); S.K., Docket
No. 18-1414 (issued April 29, 2020) (physical therapists are not considered physicians under FECA).
18

L.F., supra note 8.

19

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No.
17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the June 4, 2019 of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 26, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

